DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2021/0144517 to Bernat-Bernat teaches multi-entity computing deployments and features enable the management of resources (e.g., controlling and orchestrating hardware, acceleration, network, processing resource usage), security (e.g., secure execution and communication, isolation, conflicts), and service management (e.g., orchestration, connectivity, workload coordination), in edge computing deployments, such as by a plurality of edge nodes of an edge computing environment configured for executing workloads from among multiple tenants.
U.S. Pub. Number 2022/0014589 to Padiyar-Padiyar teaches receiving and analyzing the combined user, device, and contextual data and generating the data transfer rule set based on an analysis of the combined data. In some embodiments, the data transfer rule set defines a configuration of the devices and/or associated data for transferring said data from the edge layer to the platform layer via the IoT device gateway over available data channels.
U.S. Pub. Number 2022/0215002 to Luo-Luo teaches an extension of the central cloud, the edge cloud can process and store some data under the control of the central cloud, and can extend some services or capabilities of the central cloud to the edge cloud, so that the central cloud and the edge cloud can work together to implement functions such as center-edge collaboration, network-wide computing scheduling, and network-wide unified management and control..
U.S. Pub. Number 2022/0166848 to Banerjee-Banerjee teaches Fog computing encourages a shift from handling computation and data storage in the core of cloud computing to handling this at the edges of a network. Instead of sending all the data collected to the cloud, fog computing suggests processing the data at leaf nodes or at the edges. Different fog nodes or systems may collaborate with each other to jointly support an application. For example, multiple fog systems can share data storage and computing tasks for one or multiple users or applications. Different fog nodes or systems can also collaborate to serve as backups for each other.
What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of establishing a set of collaboration channels among the set of producer computing systems and the consumer computing system authorized to receive the data of the shared category for use by producer computing system to provide the data of the shared category to the consumer computing system of a collaboration channel of the set of collaboration channels, wherein each of the producer computing systems encrypts data of categories to be shared with corresponding encryption keys and multicasts the data of the categories to be shared to all consumer edge servers of the collaboration channel and a record which comprises an identifier of a corresponding producer computing system and a digital certificate such that the data of the categories are shared among the consumer edge servers in a peer-to-peer (P2P) manner, each of the consumer edge servers verifies that the record has been provided by the corresponding producer computing system according to the digital certificate, and upon verification, decrypts the data of the categories, the corresponding service provider collects digital images and environmental measurements which are uploaded to a corresponding edge server, and the corresponding edge server extracts biometrical parameters from the digital images and the environmental measurements., as recited, without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 12 and 16. Thus these claims are considered allowable. The dependent claims which further limit claims 1, 12 and 16 are also allowed by virtue of their dependency.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491